DETAILED ACTION
Status of the claims
Claims 10, 15-28, 30, 79 and 81-85 are pending and examined on merits in this office action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10, 19-26, 79, and 81-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sperling et al (Phil. Trans. R Soc.; published March 28, 2010; hereinafter “Sperling”) in view of Karyakin et al (Anal. Chem. 2000; hereinafter “Karyakin”) and Rosario et al (Cancer Res. 1990, hereinafter “Rosarrio”).
In regards to claims 10, 23, 25-26, 79, 81 and 84 Sperling teaches functionalization of nanoparticles for bioconjugation (see the title). Sperling teaches that proper surface functionalization of nanoparticle is prerequisite for their interaction (abstract). Sperling 
Sperling teaches attaching thiol containing compounds to phosphine coated nanoparticle by ligand exchange by adding thiol-containing ligand to the phosphine coated nanoparticles, which replaces the phosphine and attached the thiol containing compound to the nanoparticle (page 1337. See “ligand exchange”). Sperling teaches that this strategy is commonly used to attach thiol-modified DNA to nanoparticles. Sperling further teaches that if the particles are not completely saturated with the new ligand molecule, the remaining phosphine molecules covering the surface help in stabilizing the nanoparticle (page 1337, see “ligand exchange”). 
As described above, Sperling teaches and/or makes obvious of attaching thiol containing biomolecules to phosphine coated nanoparticles (e.g. arylphosphine coated nanoparticle) by exchange of phosphine group with the thiol containing biomolecules (e.g. thiol containing DNA) for attachment of the thiol containing biomolecules. Sperling thiol containing ligand, as for example, thiol containing DNA, but however, does not mentions attaching antibody to the nanoparticles. 
a monothiol compound) to liberate the thiol groups for attachment of the antibody to gold surface, which provides oriented immobilization of the antibody with the antigen binding site (Fig.1). Karyakin teaches attachment of intact antibody directly to the gold surface (see Fig.1).  Karyakin teaches that the direct attachment seems to be the most important for immunosensors (Introduction).  Karyakin teaches that the amount of disulfide bonds between heavy chains is dependent on the type of immunoglobulins. 
Rosario teaches sight specific labeling of antibody through sulfhydryl site specific reduction (Title and Abstract). Rosario teaches selective partial reduction of the interchain disulfides of IgG antibody using DTT for labeling (page 805 and Fig. 1)

    PNG
    media_image1.png
    438
    919
    media_image1.png
    Greyscale
. Rosario teaches that the heavy and light chains of the reduced antibody do not undergo complete dissociation even after alkylation (page 805) indicating that the antibody structure is intact. Rosario teaches that partial reduction disulfide bonds with DTT provides viable in vitro and in vivo immunoreactivity (Abstract).
Therefore, from the description in mind of Sperling, Karyakin and Rosarrio, it would be obvious to one of ordinary skilled in the art to easily envisage immobilization of antibody to the phosphine coated gold surface of Sperling with the expectation of expanding the arsenal of nanoparticle specific binding partner conjugates and providing immune biosensors with a reasonable expectation of success. The reasonable expectation of success comes from the teaching of Sperling,  Karyakin and Rosarrio. Since Sperling discloses immobilization of thiol containing DNA to phosphine coated gold nanoparticles by ligand exchange and since the process provides nanoparticles-binding partner (DNA) conjugates with greater stability due to the presence of phosphine molecules covering the surface, one of ordinary skilled in the art can easily envisage attaching other biomolecules (binding partner, specific binding ligands)  having thiol molecules similarly to the nanoparticle surface with the expectation of expanding the arsenal of nanoparticle-binding partner conjugates with the reasonable expectation of success. Since Karaykin discloses providing antibody by reducing disulfide linkage with a reducing agent and Rosrrio teaches partially reduced antibody having thiol groups for site specific conjugation with label and since the reduced antibody maintains antigen binding specificity and is useful for oriented immobilization via the thiol groups on gold surface, one or ordinary skilled in the art can easily envisage immobilization of the reduced antibody to phosphine coated gold nanoparticle similarly to the immobilization of thiol containing DNA with a reasonable expectation of success. Moreover, since Rosario teaches that partial reduction of in vitro and in vivo immunoreactivity, one of ordinary skilled in the art, with the expectation of improving immunoreactivity and with the expectation of expanding the arsenal of reducing agent, would obviously consider the alternative DTT reducing agent for sight specific labeling because Rosario teaches partial reduction with DTT provides sites for attaching labels without significant loss of in vitro and in vivo immunoreactivity.
In regards to claims 19 and 20, Sperling teaches that nanoparticle sizes between 1 and 100nm and also discloses core diameter of 5nm (page 1352, 4th para) and thus various sizes of nanoparticles would be considered obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that suitable protection’ is provided if the protective layer is about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). 

In regards to claims 23 and 24, Karyakin discloses various antibodies such as rabbit, mouse, and antibody against rabbit or mouse immunoglobulin, and thus various antibodies for immobilization would be obvious absent showing of unexpected advantages with a particular antibody.
In regards to claims 82, and 83, Rosarrio teaches incubation of IgG2a antibody for 5 hours at 37°C, but however, depending on the antibody types, concentration of the reducing agent and the sample composition, various incubation time and temperatures for optimization would be considered obvious because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, .
Claims 10, 15-26, 79, and 81-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sperling et al (Phil. Trans. R Soc.; published March 28, 2010; hereinafter “Sperling”) in view of Karyakin et al (Anal. Chem. 2000; hereinafter “Karyakin”) and Rosario et al (Cancer Res. 1990, hereinafter “Rosarrio”) as described above for claims 10-11, 13, 19-26, 79 and 80, and further in view of Bauer et al (US 2006/0246524A1).
Sperling in view of Karyakin and Rosarrio has been described above which makes obvious of nanoparticle conjugated with antibody through thiol groups of reduced antibody wherein the antibody is conjugated by exchange of arylphosphine (ligand exchange) on arylphosphine nanoparticle composite.
Sperling teaches various ligands including triphenylphosphine coated nanoparticle for stabilization of the nanoparticles (Fig.1) and attaching thiol containing compounds to the phosphine coated nanoparticle by ligand exchange by adding thiol-containing ligand to the phosphine coated nanoparticles. The combination of the reference teaches attaching reduced antibody to surface of arylphosphine-nanoparticle composite. Karyakin teaches reducing antibody with a reducing agent (e.g. 2-mercaptoethylamine) to liberate the thiol groups for attachment of the antibody to gold surface, which provides oriented immobilization of the antibody with the antigen binding site (Fig.1). Karyakin also teaches that the amount of disulfide bonds between heavy chains is dependent on the type of immunoglobulins, but however, does not mention the number of particles attached to a single antibody via the thiol linkages as described in claims 15-18 and 85.

Karyakin teaches reducing antibody with a reducing agent (e.g. 2-mercaptoethylamine) to liberate the thiol groups for attachment of the antibody to gold surface and also teaches that the number of between heavy chains is dependent on the type of immunoglobulins, and thus binding of one or more nanoparticles to a single antibody would be expected depending on the thiol groups and moreover, the adjustment of reaction condition for binding of one or more nanoparticle to a single antibody would be considered routine optimization and are within the purview of one or ordinary skilled in the art. Moreover, given the fact that various reducing agent can be utilized for reduction of antibody for liberation of the thiol groups, various reducing agents including 2-mercaptoethylamine and dithiothretol (DTT) would be obvious to one of ordinary skilled in the art. Moreover, the process would expect to liberate one or more thiol groups in view of Karayakin and Bauer and one or more nanoparticle would be expected to be linked to a single antibody and in view of Bauer, one of ordinary skilled in the art can easily manipulate numbers of thiol groups to liberate and thus optimizing reaction conditions to provide conjugate of antibody with various .
Claims 10, 15-28, 30, 79, and 81-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sperling et al (Phil. Trans. R Soc.; published March 28, 2010; hereinafter “Sperling”), Karyakin et al (Anal. Chem. 2000; hereinafter “Karyakin”), Rosario et al (Cancer Res. 1990, hereinafter “Rosarrio”) and Bauer et al (US 2006/0246524A1) as described above for claims 10-11, 13-26, 79 and 80, and further in view of Weare et al (J. Am. Chem. Soc. 2000).
Sperling in view of Karyakin, Rosarrio and Bauer has been described above which makes obvious of nanoparticle conjugated with antibody through thiol groups of reduced antibody wherein the antibody is conjugated by exchange of arylphosphine (ligand exchange) on arylphosphine nanoparticle composite. Sperling teaches various ligands including triphenylphosphine coated nanoparticle for stabilization of the nanoparticles (Fig.1) and attaching thiol containing compounds to the phosphine coated nanoparticle by ligand exchange by adding thiol-containing ligand to the phosphine coated nanoparticles. The combination of the reference teaches attaching reduced antibody to surface of arylphosphine-nanoparticle composite. Karyakin teaches reducing antibody with a reducing agent (e.g. 2-mercaptoethylamine) to liberate the thiol groups for attachment of the antibody to gold surface, which provides oriented immobilization of the antibody with the antigen binding site (Fig.1). Karyakin also teaches that the amount of disulfide bonds between heavy chains is dependent on the type of immunoglobulins and in view of the reference of Bauer teaches liberation of multiple thiol groups and attachment of multiple nanoparticles. The 
Weare discloses improved synthesis of small phosphine-stabilized gold nanoparticles (Title). Weare teaches reacting gold precursor (HAuCl4) with triphenylphosphine thereby producing AuCl(PPh3) (auric acid-triphenylphosphine) and in the second step, the mixture is reduced by NaBH4 (page 12891, 2nd col., 3rd paragraph).
Therefore, from the above description in mind, providing gold particle using the method of Weare for immobilization of antibody would be obvious to one of ordinary skilled in the art.
Response to argument
Applicant's arguments filed 07/14/2021 regarding the rejections under 35 USC 103 have been fully considered but are not persuasive to overcome the rejections under 35 USC 103.
Applicants argued that the methods describes by Karaykin explicitly describe the synthesis of "half IgG fragments" and the stability of such generated half fragments. Applicants argued that Karaykin does not disclose any method of reducing an antibody which preserves the antibody in an intact state, and certainly not an intact antibody that includes two heavy chains and two light chains, where the two heavy chains are covalently coupled to each other through at least one interchain disulfide bond.
The above arguments have fully been considered but are not found persuasive because the reference of Karyakin is cited to show utilization of thiol group on the antibody for immobilization of antibody on solid surface wherein the thiol group can be partial reduction indicates reducing partial disulfide linkage and not all the disulfide linkages. Rosario teaches that partial reduction of disulfide bonds with DTT provides variable sites for attaching labels without signification loss of in vitro and in vivo immunoreactivity (abstract). The reference of Karyakin teaches one way of reduction for providing thiol group and the reference of Rosario teaches another way of partial reduction to provide thiol group for immobilization of antibody and one or ordinary skilled in the art can easily envisage all the reduction process for immobilization of antibody for optimization and sensitive detection and since Rosario teaches that partial reduction of disulfide bonds with DTT provides variable sites for attaching labels without signification loss of in vitro and in vivo immunoreactivity, one of ordinary skilled in the art would obviously utilize the process of partial reduction with DTT.
Applicants argued that Rosario describes that the “heavy and light chains of IgG molecule do not undergo complete dissociation even after alkylation” and SDS-Page and FPLC analysis show “that the product mixture consisted predominantly of l-alkylated H and L fragments which remained strongly associated by non-covalent interactions”. Based on this, Applicants argued that Rosario cannot teach a reduction process in which two heavy chains of an antibody are covalently coupled to each other through at least one interchain disulfide bond as in the claimed invention.
partial reduction indicates reducing partial disulfide linkages and not all the disulfide linkages and the recitation “that the product mixture consisted predominantly of l-alkylated H and L fragments which remained strongly associated by non-covalent interactions”, does not ascertain the reduced mixture is devoid of any covalently held antibodies wherein the 2 heavy chains are covalently coupled to each other through at least one interchain disulfide bond. “Predominantly” does not indicate all the antibodies, but indicates majority (more than 50%) of the antibodies and thus it is highly expected that the non-predominant fraction comprises partially reduced and covalently held antibodies. As claimed, antibody is reduced utilizing dithiothretol and Rosario teaches partial reduction utilizing dithiothretol and as described above, predominant portion does not include all antibodies and the non-predominant portion, as described above are highly expected to include at least one covalently coupled 2 heavy chains and Applicants have not provided any clear data to establish that reduced antibody of Rosario by DTT is devoid of any antibody having 2 heavy chains covalently coupled to each other which both are using the same reducing agent. Applicant is kindly reminded that, according to MPEP 716.01(c), to be of probative value, objective evidence must be factually supported by an appropriate declaration.  Arguments of counsel cannot take the place of evidence in the record.  See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965).  
In regards to claim 79, Applicants argued that Bauer described antibody-nanoparticle conjugates in which an antibody is covalently coupled to a nanoparticle 
The above arguments have fully been considered but are not found persuasive. In claim 79, the reduced antibody has been described as comprising 2-heavy chains and 2 light chains, wherein the 2 heavy chains are covalently coupled to each other through at least one interchain disulfide bond. The reactive group through which the antibody is covalently bound to the nanoparticle has not been clearly been defined in the claims which can be a thiol group on the antibody or other groups having a thiol reactive group and thus linkages through both the group would be considered a direct linkage through a covalent metal-thiol bond as the antibody composition with the reactive groups has not been defined in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641